Kelly, J.,
dissents and states as follows:
I would grant rehearing and remand the case to allow plaintiff to proceed on both her claim under the Civil Rights Act (CRA), MCL 37.2101 et seq., and her negligent retention claim.
By switching its reference from “the terms, conditions, or privileges of employment” to “a term, condition, or privilege of employment,” the majority has significantly undermined the reasoning of its opinion. Much of the majority’s analysis rests on an analogy to § 202 of the Persons With Disabilities Civil Rights Act (PWDCRA), MCL 37.1202. But, the PWDCRA does not use the phrase “a term.” It uses the phrase “the terms.” This majority has repeatedly stressed that it perceives a difference between “the” and “a” when used by the Legislature. See Robinson v Detroit, 462 Mich 439, 458-459 (2000). Under the majority’s logic, since one contains “a” and the other contains “the,” the PWDCRA and the CRA must have different meanings. The CRA must be construed more broadly than the PWDCRA. However, the majority instead reads both acts the same way, narrowly. It fails to recognize its inconsistency.
If defendant Ford adversely affected a single term or condition of plaintiffs employment, it should be held hable under the CRA. Plaintiff alleged that Ford did adversely affect a term or condition of her employment through its employee Bennett when Bennett created a hostile work environment. She also asserted that Ford had notice and did not adequately respond to Bennett’s harassment. I believe that plaintiff stated a claim under the CRA.
In addition, I would allow her to amend her claim of negligent retention. Claims of negligent retention can be based on assault and battery. Given that the majority held that plaintiffs claim cannot be based on sexual harassment, as plaintiff alleged, plaintiff should be allowed to amend her complaint.